ORDER

PER CURIAM.
Riggs Bank, N.A. moves to dismiss Kim Marie Wilson’s appeal for lack of jurisdiction. Wilson opposes and moves to transfer her appeal to the United States Court of Appeals for the District of Columbia Circuit.
Wilson sued Riggs Bank in the United States District Court for the District of Columbia alleging that Riggs Bank discriminated against her in violation of Title VII of the Civil Rights Act. The district court dismissed the complaint as untimely filed and barred by res judicata. Wilson appealed, seeking review by this court. Riggs Bank and Wilson now agree that this court does not have jurisdiction over this appeal. See 28 U.S.C. § 1295.
*344Thus, we transfer the appeal pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
(1) Riggs Bank’s motion to dismiss is denied.
(2) Wilson’s motion to transfer is granted. The appeal is transferred to the United States Court of Appeals for the District of Columbia Circuit pursuant to 28 U.S.C. § 1631.
(3) Each side shall bear its own costs.